FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARYANA JUNIWATY,                                No. 10-70475

               Petitioner,                       Agency No. A099-403-111

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Saryana Juniwaty, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      Under the totality of the circumstances, substantial evidence supports the

agency’s adverse credibility determination based on the discrepancies between

Juniwaty’s declaration, testimony, and her supporting documentation regarding the

chronology of harms she claims to have suffered in Indonesia. See Shrestha, 590

F.3d at 1046-47. Accordingly, we deny the petition as to Juniwaty’s asylum and

withholding of removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      Because Juniwaty’s CAT claim is based on the same evidence the agency

found not credible, and she points to no other evidence showing it is more likely

than not she will be tortured if returned to Indonesia, her CAT claim also fails. See

id. at 1156-57.

      Finally, we reject Juniwaty’s contention that the agency violated her due

process rights by not reaching the merits of her claim. See Lata v. INS, 204 F.3d




                                          2                                   10-70475
1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                      10-70475